Phipps, Judge.
In Townsend v. Delta Airlines,1 we reversed the trial court’s dismissal of Townsend’s claim against Delta Airlines, Inc. under the Georgia Dram Shop Act (GDSA). On certiorari, our Supreme Court reversed our judgment and held that the trial court did not err in dismissing Townsend’s GDSA claim.2 Accordingly, our prior judgment is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Johnson, P. J., and Smith, P. J., concur.


 269 Ga. App. 645 (605 SE2d 54) (2004).


 Delta Airlines v. Townsend, 279 Ga. 511 (614 SE2d 745) (2005).